DETAILED ACTION

This office action is in response to the amendment filed 5/17/2022.  As directed by the amendment, claims 1 and 11 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-12 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, lines 1-2 recite, “wherein the plurality of rollers each have a greater length than diameter.”  The specification in para [0044] disclose that the rollers can have different widths and para [0045] discloses that the rollers may have the same outer diameter; however, the specification does not disclose that the rollers each have a greater length than diameter.  Therefore, because the specification is silent on the relative length and diameter of the roller, the limitation “wherein the plurality of rollers each have a greater length than diameter” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2013/0289454) in view of Tsai (2005/0203445) and Iwamoto (5,997,489).
Regarding claim 1, Wang discloses a massaging apparatus that has both an expanded and an unexpanded state (arcked rods (40) are pivotably connected to front rod (10) via connectors (30) (para [0023]), and therefore can pivot outward to form an expanded state or pivot inward to from an unexpanded state), the massaging apparatus comprising: a generally U-shaped frame having a first side segment (40) (arcked rod to the right of central segment (10)), a second side segment (40) (arcked rod to left of central segment (10)) (para [0023]), and a central segment (10) (first bar (10) including housing with electronic watch (11) and connectors (30)) (para [0022]), the first side segment (40) havinq a connected first side segment end (41) (front end) and a free first side segment end (44) (distal end), and the second side segment (40) having a connected second side segment (41) end and a free second side segment end (44) (as shown in fig 2, each of the first and second arcked rods (40) include a first side segment end pivotally connected to the central segment (10) (para [0023]) and a free side segment end (44) (para [0028]); wherein the frame is disposed in a plane (as shown in figs 1-4, the frame is disposed in a horizontal plane), wherein the frame has an axis that is normal to the plane and configured to align with an appendage axis of a user (as shown in fig 6, frame is disposed in a horizontal plane which is normal to a vertical axis configured to align with a longitudinal axis of the legs of the user) (para [0030]), wherein the first connected  side segment (41) of the first side segment (40) and the second connected side segment (41) of the second side segment (40) are each pivotably connected to the central segment (10) (connector (30) of central segment (10) pivotably connected to each of the first and second connected side segments (41)) (para [0023]), wherein the central segment (10), the first side segment (40), and the second side segment each has a roller (50) that faces the housing axis (roller sets (50) in each of the first, second, and third segments face an inside corresponding a vertical axis inside the ring body (81) formed by the segments) (para [0021]), wherein the first side segment (40) and the second side segment (40) are each pivotably connected to the central seqment (10) and can rotate relative to each other in order to expand for positioning on a user's calf muscle (first and second connected side segments (41) are pivotally connected to connectors (30) (para [0023]), and as shown in fig 6, massager (1) may be moved upwards or downwards, and therefore, the first and second side segments (40) can be pivotally expanded to fit the body shape of the users and positioned on a user’s calf muscle by moving the massager (1) downwards towards the calf muscle of the user and pivotally moving the first and second side segments (40)) (para [0030]), and wherein the central segment (10), the first side segment and the second side segment (40) are sized to position one or more of the plurality of rollers (50) positioned at the central segment (10) against the user's calf muscle and maintain a space between the free first side segment end (44) of the first side seqment (40) and the free second side seqment end (44) of the second side segment (40) while positioned on the user's calf muscle (as shown in fig 6, the massager is configured to encircle a human body, and therefore, if the massager is rotated 180 degrees from the position shown in fig 6, the rollers in the central segment would be positioned against a user's calf, and because the side segments are rotatable relative to the central segment (para [0023]), therefore the side segments are capable of being rotated outwardly to maintain a free space between the free first side segment end (44) and the free second side segment end while positioned on the user's calf muscle (44). Therefore, the rejection is maintained.
Wang does not disclose the generally U-shaped frame comprising a housing, wherein each segment has at least one opening that faces the housing axis; and the roller disposed in the at least one opening.
However, Tsai in fig 3 teaches a massage device including a housing (as shown in fig 3, (the massaging head (10) and camshaft (11) form a housing), wherein the housing comprises a first segment and a second segment (left and right segments of camshaft (11) is connected by a pivotal shaft (111)), wherein each segment has at least one opening that faces inwardly to massage a body part such as an arm or leg (para [0036]), and a roller (31) (rollers) disposed in the at least one opening (as shown in fig 3, rollers (31) are disposed in openings of the housing of camshaft (11) facing inwardly to face a body part such as an arm or leg)), wherein the inner portion of the housing (11) includes a thermal radiation section (40) which can produce heat (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the generally U-shaped frame of Wang by modifying each of the first, second, and third segments to comprise a housing, wherein each housing segment has at least one opening that faces a housing axis, and a roller disposed in the at least one opening, and the housing includes a thermal radiation section for providing heat as taught by Tsai in order to allow the first, second, and third segments to house a thermal radiation section to provide heat for releasing muscle stress, massaging of skin, and enhanced metabolism (Tsai, para [0021]).  
The now-modified Wang’s device does not disclose the central segment enclosing a vibration producing motor.
However, Iwamoto in figs 1-2 teaches a massaging apparatus including a housing (2) (head forms a housing), a roller (5) coupled to the head (2) (col 4, ln 31-36), a vibrating motor (40) within the housing (2) (col 4, ln 23-26), and circuitry configured to energize and de-energize the vibrating motor (40) (includes a power switch (10) to turn the device on or off) (col 4, ln 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Wang by providing a vibrating motor in the housing as taught by Iwamoto in order to allow the device to effectively provide a vibration massage while the massage roller is being rolled (Iwamoto, col 1, ln 41-45).
Although the now-modified Wang’s device is silent as to the location of the vibration, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to provide the vibration motor of modified Wang into the central segment, as it would be an obvious rearrangement of parts as a vibration roller in the central segment would perform equally well to enhance the massage of the massage rollers in the central segment while the massage roller is being rolled.  See MPEP 2144.04(VI)(C).
Regarding claim 3, the modified Wang’s reference discloses circuitry configured to energize and de-energize the vibrating motor (40 of Iwamoto) (includes a power switch (10 of Iwamoto) to turn the device on or off) (Iwamoto, col 4, ln 7-10).
Regarding claim 6, Wang discloses the first side segment (40) comprises an identical number of rollers as the second side segment (40) (as shown in fig 1-4, first side segment (40) on left side contains an identical number for rollers (50) as the right side segment (40), as both sides contain four rollers).
Regarding claim 7, Wang discloses the roller (50) comprises a surface feature selected from the group consisting of: a texture, an indentation, a projection, and a groove (as shown in figs 1-4, roller (50) includes a surface feature including a series of projections between a series of grooves to form a textured surface).
Regarding claim 9, Wang discloses a handle (60) (l-shaped handle) on each of the first side segment (40) and the second side segment (40) (para [0024]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Tsai and Iwamoto as applied to claim 1 above, and further in view of Nelson (2014/0228722).
Regarding claim 2, modified Wang discloses a first side segment pivotally connected to a central segment and a second side segment pivotally connected to the central segment.
Modified Wang does not disclose a first torsion spring connecting said first side segment to said central segment and a second torsion spring connecting said second side segment to said central segment so as to bias the first side segment and the second side segment towards the axis when said housing is in an expanded state.
However, Nelson teaches a roller massage system including a central segment (40) (cross member) (para [0034]), and a second side segment (30) (pair of handles (29, 30) each including first handle supports (51, 52) (para [0035]) and second handle supports (56, 57) are pivotally connected to central segment (40)) (para [0035]) , wherein a first torsion spring (60) (elastic element can be a torsional spring) (para [0040]) connects said first side segment (29) to said central segment (40) and a second torsion spring (60) connects said second side segment (50) to said central segment (40) (elastic element (60) in the form of a torsion spring (69) can wound about the handle support first end pivots (54) connecting the central segment (40) to first (29) and second (30) side segments) (para [0042]) so as to bias the first side segment (29) and the second side segment (30) towards an inner portion when said first (29) and second (30) side segments are in an expanded state (urges the first (29) and second (30) side segments in a closed position) (para [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Wang by providing a first torsion spring connecting said first side segment to said central segment and a second torsion spring connecting said second side segment to said central segment so as to bias the first side segment and the second side segment towards the axis when said housing is in an expanded state as taught by Nelson in order to allow the first and second side segments to automatically return to an unexpanding state to disposed the rollers in the first and second side segments in a massable portion of the body (Nelson, para [0043]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Tsai, Iwamoto and Nelson as applied to claim 2 above, and further in view of Junkins (2013/0227802).
Regarding claim 4, modified Wang discloses a housing having a thermal radiation section (40 of Tsai) (Tsai, para [0024]).
Modified Wang does not disclose the thermal radiation section powered by a rechargeable battery.
However, Junkins in fig 4 teaches a powered massage device including a power source (28) to power the device, wherein the power source includes batteries (66) that are rechargeable (para [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Wang by providing a rechargeable battery to power the thermal radiation section as taught by Junkins in order to allow the device to be used without requiring the device to be plugged into a wall outlet, allowing for greater portability, and to allow a user to reuse the battery by recharging the battery. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Tsai and Iwamoto, or, in the alternative, as being unpatentable over as Wang et al, Tsai and Iwamoto as applied to claim 1 above, and further in view of Kramer (2017/0056284).
Regarding claim 5, Wang discloses that the roller (50) may be rotated 360 degrees (para [0025]), and because Wang does not disclose any structure preventing the rollers from rotating, it considered that the roller spins freely.
In the alternative, although Wang does not explicitly disclose that the roller spins freely, Kramer in figs 1-4 teaches a massage roller device including a first side segment (10a) and a second side segment (10b), wherein each side segment (10a, b) includes a roller (10a, b), and wherein each roller includes an internal bearing or bushing to allow the roller (20a, b) to spin freely about a roller axle (15a, b) (para [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rollers of modified Wang by providing internal bearings or bushings to allow the roller to spin freely as taught by Kramer in order to allow the rollers to rotate smoothly.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Tsai and Iwamoto as applied to claim 1 above, and further in view of Raines et al (2014/0350443).
Regarding claim 8, modified Wang discloses a roller.
Modified Wang does not disclose the roller comprises a material having a first density and a second material having a second density that is less than the first density.
However, Raines in figs 1-7 teach a massage roller device including a first roller portion (105) (roller) including a central groove (107) and having a material of one density (can be made of wood, metal, plastic, or rubber) (col 2, ln 22-34), and a second roller portion (131) (band) configured to be provided in the central groove (107) of the first roller portion (105) and made of a material of another density (can be made of silicone or neoprene rubber) (col 2, ln 53-64) having a different density than the first density, as the materials are different.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rollers of modified Wang by forming the roller with a first roller portion having a central groove and made of a material such as wood, metal plastic, or rubber having one density and a second roller portion configured to be provided in the second roller portion and made of a material such as neoprene or silicone having another density different from the first density as taught by Raines in order to allow a user to place different elastomeric bands equipped with various features and profiles designed for different specific purposes or applications (Rains, col 2, ln 65-col 3, ln 3).  The now-modified Wang’s device includes a roller having a material having a first density and a second material having a second density that is less than the first density, as the heavier material of the first roller portion (105 of Raines) or the second roller portion (131 of Raines) is comprised of a first material having a first density, and the lighter material of the first roller portion (105 of Raines) or the second roller portion (131 of Raines) is comprised of a second material having a second density that is less than the first density.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Tsai and Iwamoto as applied to claim 9 above, and further in view of Hassler (1,709,170)
Regarding claim 10, modified Wang discloses a handle.
Modified Wang does not disclose the handle has a first end directly connected to the first side segment and a second end directly connected to the first side segment to form a closed-loop handle.
However, Hassler in figs 1-2 teaches a massage device including a housing (11) (central segment) and a pair of end housing (19) forming a first side segment and a second side segment (as shown in figs 1-2, end housing (19) forms a first side segment on a left side of the device and a second side segment on a right side of the device) (page 1, lines 109-112), wherein the first (left) side segment (19) includes a handle bar (21) and a pair of arms (20) forming a handle, wherein the handle (20, 21) includes a first end directly connected to the first side segment (19) and a second end directly connected to the first side segment to form a closed-loop handle (as shown in fig 3, first end (20) (left arm) is directly connected to first housing segment (19) and second end (right arm) (20) is directly connected to first housing segment (19) to form a closed-loop handle) (page 1, lines 109-112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the L-shaped handle of modified Wang with a handle including a first end directly connected to the first side segment and a second end directly connected to the first side segment to form a closed-loop handle as taught by Hassler, as it would be a simple substitution of one known handle element for another in order to provide the predictable result for providing a mechanism to position the device while the device is in use.  See MPEP 2143(I)(B).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2013/0289454) in view of Tsai (2005/0203445), Mizuuchi (2005/0159687), and Masuda (5,123,406).
Regarding claim 1, Wang discloses a massaging apparatus that has both an expanded and an unexpanded state (arcked rods (40) are pivotably connected to front rod (10) via connectors (30) (para [0023]), and therefore can pivot outward to form an expanded state or pivot inward to from an unexpanded state), the massaging apparatus comprising: a generally U-shaped frame having a first side segment (40) (arcked rod to the right of central segment (10)), a second side segment (40) (arcked rod to left of central segment (10)) (para [0023]), and a central segment (10) (first bar (10) including housing with electronic watch (11) and connectors (30)) (para [0022]), wherein each of the first side segment (40) and the second side segment (40) are pivotably connected to the central segment (10) (connector (30) of central segment (10) pivotably connected to each of the first and second side segments) (para [0023]), wherein the central segment (10), the first side segment (40), and the second side segment each has a roller (50) that faces the housing axis (roller sets (50) in each of the first, second, and third segments face an inside corresponding a vertical axis inside the ring body (81) formed by the segments) (para [0021]), the combined points of contact by the plurality of rollers of the first side segment (40), the second side segment (40), and the central segment (10) cover a range of greater than 180 degrees (as shown in figs 6-7, connectors (30) can be adjusted to fit the body of the user (para [0029]) to encircle the waist of the user, and as shown in fig 5 can cover a range of greater than 180 degrees).
Wang does not disclose the generally U-shaped frame comprising a housing, wherein each segment has at least one opening that faces the housing axis; and the roller disposed in the at least one opening.
However, Tsai in fig 3 teaches a massage device including a housing (as shown in fig 3, (the massaging head (10) and camshaft (11) form a housing), wherein the housing comprises a first segment and a second segment (left and right segments of camshaft (11) is connected by a pivotal shaft (111)), wherein each segment has at least one opening that faces inwardly to massage a body part such as an arm or leg (para [0036]), and a roller (31) (rollers) disposed in the at least one opening (as shown in fig 3, rollers (31) are disposed in openings of the housing of camshaft (11) facing inwardly to face a body part such as an arm or leg)), wherein the inner portion of the housing (11) includes a thermal radiation section (40) which can produce heat (para [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the generally U-shaped frame of Wang by modifying each of the first, second, and third segments to comprise a housing, wherein each housing segment has at least one opening that faces a housing axis, and a roller disposed in the at least one opening, and the housing includes a thermal radiation section for providing heat as taught by Tsai in order to allow the first, second, and third segments to house a thermal radiation section to provide heat for releasing muscle stress, massaging of skin, and enhanced metabolism (Tsai, para [0021]).  The now-modified Wang’s device discloses the central segment having two openings, as Wang discloses two rollers (50) in the central segment (10) (see figs 1-4 of Wang), and Tsai discloses an opening corresponding to each roller (31) (see fig 3 of Tsai), and therefore, the housing of the modified Wang’s device includes two openings corresponding to each of the two rollers.
The now-modified Wang’s device does not disclose the central housing including at least two of the plurality of rollers in the central segment being aligned on a single, parallel axis of rotation.
However, Mizuuchi teaches a massage device including a central housing (13) and a plurality of rollers (17) (para [0023), wherein two of the plurality of rollers (17) in the central housing (13) are aligned on a single, parallel axis of rotation (as shown in fig 2c, the pair of rollers are aligned on a single, parallel axis of rotation defined by shaft portions (13a, b)) (para [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify at least two of the plurality of rollers in the central segment of modified Wang to be aligned on a single, parallel axis of rotation, as it would be a combination of known prior art elements using a according a known configuration of aligning a plurality of rollers in a massage device to allow the massager to provide massage and to travel in an upward and downward direction (shown by arrow (A) in fig 2a of Muzuuchi).  See MPEP 2143(I)(A).
The now-modified Wang’s device does not disclose the central segment enclosing a vibration producing motor so that the at least two of the plurality of rollers are mounted over a housing of the vibration producing motor.
However, Masuda in figs 1-3 teaches a massaging apparatus including a plurality of rollers (11b, c) (large diameter parts) (col 2, ln 47-54), wherein at least two of the plurality of rollers (11b, c) are mounted over a housing of a vibration producing motor (14) (motor of vibrator (6)) (col 5, ln 55-62)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rollers of modified Wang to each enclose a vibration producing motor so that at least two of the plurality of rollers are mounted over a housing of a vibration producing motor as taught by Masuda in order to incorporate a vibration into the massage apparatus (Masuda, col 1, ln 5-12).  The now-modified Wang’s vibration motor is considered to be enclosed in the central segment because the vibration motor is disposed in a shaft forming the axis of rotation of the rollers (see fig 3 of Masuda), and as shown in fig 3 of Tsai, the axis of rotation of the rollers (31) are enclosed in the housing (11).
Although the now-modified Wang’s device is silent as to the location of the vibration, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to provide the vibration motor of modified Wang into the central segment, as it would be an obvious rearrangement of parts as a vibration roller in the central segment would perform equally well to enhance the massage of the massage rollers in the central segment while the massage roller is being rolled.  See MPEP 2144.04(VI)(C).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, Tsai, Mizuuchi, and Masuda as applied to claim 11 above, and further in view of Chambon et al (2014/0142471)
Regarding claim 12, modified Wang discloses a plurality of rollers.
Modified Wang does not disclose the plurality of rollers each have a greater length than diameter.
However, Chambon teaches a massage device including a roller, wherein the size of the roller is adapted the dimensions of the treatment device (para [0016]), and wherein, in a preferred embodiment, the roller has a greater length than diameter (roller is a cylindrical body (31) with a length of between 20-60 mm and a diameter of between 5 and 20 mm).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of rollers of modified Wang to each have a greater length than diameter as taught by Chambon in order to provide a roller with an optimum size to be adapted ergonomically for the dimensions of the massage device (Chambon, para [0016]). 

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. 


    PNG
    media_image1.png
    478
    600
    media_image1.png
    Greyscale

Applicant argues on page 5, second full paragraph of applicant’s remarks, that figs 2-3 provide support for the limitation “wherein the plurality of rollers each have a greater length than diameter.”  However, it appears that the central rollers have a greater diameter than length, and it is unclear whether the rollers on the side sections have a greater length than diameter.  Therefore, because figs 2-3 do not clearly show that the rollers have a greater length than diameter, the amendment is considered to be new matter and the rejection is maintained.
Applicant argues on page 4, fourth full paragraph-page 7, first paragraph of applicant's remarks, that Wang discloses a waist massager, not a calf massager, and therefore does not disclose that the central segment, the first side segment and the second side segment are sized to position one or more of the plurality of rollers positioned in the at least one opening of the central segment against the user's calf muscle and further to maintain a space between the free first side segment end of the first side segment and the free second side segment end of the second side segment while positioned on the user's calf muscle, as recited by claim 1. However, Wang shows in fig 6 that the massager is configured to encircle a human body, and therefore, if the massager is rotated 180 degrees from the position shown in fig 6, the rollers in the central segment would be positioned against a user's calf, and because the side segments are rotatable relative to the central segment (para [0023]), therefore the side segments are capable of being rotated outwardly to maintain a free space between the free first side segment end and the free second side segment end while positioned on the user's calf muscle. Therefore, the rejection is maintained.
Applicant argues on page 7, fourth full paragraph-sixth full paragraph of applicant’s remarks, that neither Wang, Tsai, Mizuuchi, or Iwamoto disclose a vibration producing motor so that at least two of the plurality of rollers are mounted over a housing of the vibration producing motor.  However, applicant’s argument is moot in view of the new grounds of rejection further in view of Masuda, which in figs 1-3 teaches a massaging apparatus including a plurality of rollers (11b, c) (large diameter parts) (col 2, ln 47-54), wherein at least two of the plurality of rollers (11b, c) are mounted over a housing of a vibration producing motor (14) (motor of vibrator (6)) (col 5, ln 55-62).  Therefore, it would have been obvious the skilled artisan, upon seeing Masuda’s disclosure, to modify the rollers of modified Wang to include a vibration producing motor so that at least two of the plurality of rollers are mounted over a housing of a vibration producing motor as taught by Masuda in order to incorporate a vibration into the massage apparatus (Masuda, col 1, ln 5-12).  Therefore, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abbott (2008/0124161) discloses a massage roller device including a roller mounted over a housing of a vibration producing motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                           
/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785